J-A29003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AURIC INVESTMENT HOLDINGS, LLC             :
                                               :
                       Appellant               :   No. 1998 MDA 2019


      Appeal from the Judgment of Sentence Entered November 15, 2019,
             in the Court of Common Pleas of Lackawanna County,
             Criminal Division at No(s): CP-35-SA-0000081-2019.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

DISSENTING MEMORANDUM BY KUNSELMAN, J.:FILED JANUARY 26, 2021

        Because subject matter jurisdiction over this case lies exclusively with

the Commonwealth Court, I respectfully dissent.

        As this Court recently noted:

               Subject matter jurisdiction “relates to the competency of the
        individual court ... to determine controversies of the general class
        to which a particular case belongs.” Green Acres Rehab. &
        Nursing Ctr. v. Sullivan, 113 A.3d 1261, 1268 (Pa. Super.
        2015). “The want of jurisdiction over the subject matter may be
        questioned at any time. It may be questioned either in the trial
        court, before or after judgment, or for the first time in an appellate
        court, and it is fatal at any stage of the proceedings, even when
        collaterally involved ....” In re Patterson's Estate, 341 Pa. 177,
        19 A.2d 165, 166 (1941). Moreover, it is “well settled that a
        judgment or decree rendered by a court which lacks jurisdiction
        of the subject matter or of the person is null and void ....” Com.
        ex rel. Howard v. Howard, 138 Pa. Super. 505, 10 A.2d 779,
        781 (1940). The question of subject matter jurisdiction may be
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29003-20


      raised at any time, by any party, or by the court sua sponte.
      Grimm v. Grimm, 149 A.3d 77, 82 (Pa. Super. 2016).

Strasburg Scooters, LLC v. Strasburg Rail Road, Inc., 210 A.3d 1064,

1067-68 (Pa. Super. 2019).

      The majority acknowledges that this case properly lies in the

Commonwealth Court under 42 Pa.C.S.A. § 762(a)(4)(a)(B), (Majority at *1,

n.1), yet my colleagues dispose of the case anyway. This court sitting en banc

last year observed that we should first address whether we have jurisdiction

before proceeding with any case.       Mohn v. Bucks County Republican

Committee, 218 A. 3d 927, 933 (Pa. Super. 2018). Indeed, we specifically

overruled a case to the extent it stood for the proposition that this Court could

entertain appeals involving matters within the exclusive jurisdiction of the

Commonwealth Court. Id. at 934.

      Although I agree with the majority’s analysis and I appreciate the desire

to resolve cases expeditiously, because this case clearly lies within the

exclusive jurisdiction of the Commonwealth Court, I believe we should follow

our en banc precedent and transfer this matter to the Commonwealth Court.




                                      -2-